UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period to . Date of Report (Date of earliest event reported): Commission File Number of securitizer: Central Index Key Number of securitizer: Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1) [ ] Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) [ ] Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii) [ ] _X_Rule 15Ga-2 under the Exchange Act (17 CFR 240.15Ga-2) Central Index Key Number of depositor: 0001638657 Towd Point Mortgage Trust 2015-6 (Exact name of issuing entity as specified in its charter) Central Index Key Number of issuing entity (if applicable): Central Index Key Number of underwriter (if applicable): Peter Schancupp, (646) 885-3492 Name and telephone number, including area code, of the person to contact in connection with this filing. INFORMATION TO BE INCLUDED IN THE REPORT Item 2.01.Findings and Conclusions of a Third Party Due Diligence Report Obtained Bythe Issuer The disclosures required by Rule 15Ga-2 (17 CFR 240.15Ga-2) are attached as an Exhibit to this Form ABS-15G. Please see Item 3, Exhibits 99.1, 99.2, 99.3, 99.4 and 99.5 for the related information. Item 3.Exhibits Disclosures required by Rule 15Ga-2 for AMC Diligence, LLC Schedule 1 – Executive Summary/Narrative Schedule 2 – BPO Reconciliation Schedule 3 – Compliance and Modifications Schedule 4 – Data Delta Schedule 5 – Fitch Securitization Report Schedule 6 – Exception Report Schedule 7 – RA Grading Report Schedule 8 – Servicing Reports Disclosures required by Rule 15Ga-2 for Avenue 365 Lender Services Disclosures required by Rule 15Ga-2 for Clayton Services LLC Schedule 1 – Narrative Schedule 2 – Conditions Report Schedule 3 – Exception Detail Loan Level Schedule 4 – Loan Level Tape Compare Schedule 5 – Pay History Export Disclosures required by Rule 15Ga-2 for JCIII & Associates, Inc. Schedule 1 – Narrative Schedule 2 – Servicing Comments Schedule 3 – Compliance Summary Schedule 4 – Cure Tracking Schedule 5 – Exception Report Schedule 6 – Itemized Report Schedule 7 – Tax Report Schedule 8 – Title Report Schedule 9 – Pay String Schedule 10 – Pay String Post Purchase SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 13, 2015 TOWD POINT ASSET DEPOSITOR LLC (Securitizer) By:/s/ Peter Schancupp Name:Peter Schancupp Title:Vice President EXHIBIT INDEX Exhibit Number Disclosures required by Rule 15Ga-2 for AMC Diligence, LLC Schedule 1 – Executive Summary/Narrative Schedule 2 – BPO Reconciliation Schedule 3 – Compliance and Modifications Schedule 4 – Data Delta Schedule 5 – Fitch Securitization Report Schedule 6 – Exception Report Schedule 7 – RA Grading Report Schedule 8 – Servicing Reports Disclosures required by Rule 15Ga-2 for Avenue 365 Lender Services Disclosures required by Rule 15Ga-2 for Clayton Services LLC Schedule 1 – Narrative Schedule 2 – Conditions Report Schedule 3 – Exception Detail Loan Level Schedule 4 – Loan Level Tape Compare Schedule 5 – Pay History Export Disclosures required by Rule 15Ga-2 for JCIII & Associates, Inc. Schedule 1 – Narrative Schedule 2 – Servicing Comments Schedule 3 – Compliance Summary Schedule 4 – Cure Tracking Schedule 5 – Exception Report Schedule 6 – Itemized Report Schedule 7 – Tax Report Schedule 8 – Title Report Schedule 9 – Pay String Schedule 10 – Pay String Post Purchase
